 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   Deidre A. WALKER,                                    Case No.: 19-cv-1068-AGS
11                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                          IN FORMA PAUPERIS STATUS
12   v.
                                                          (ECF No. 2), DISMISSING THE
13   Andrew M. SAUL                                       COMPLAINT WITHOUT
                                                          PREJUDICE FOR FAILURE TO
14                                    Defendant.
                                                          STATE A CLAIM, CLOSING THE
15                                                        CASE, AND PERMITTING
                                                          AMENDMENT.
16
17
           The Court reviews the complaint under 28 U.S.C. § 1915(e), as required when a
18
     plaintiff files a motion to proceed in forma pauperis (IFP) and concludes that plaintiff
19
     qualifies to proceed without paying the initial filing fee, but her complaint fails to state a
20
     claim for relief. So, the Court grants plaintiff’s IFP motion but dismisses the complaint
21
     without prejudice.
22
                              Motion to Proceed In Forma Pauperis
23
           Typically, parties instituting a civil action in a United States district court must pay
24
     a $400 filing fee. See 28 U.S.C. §§ 1914(a); 1915. But if granted the right to proceed IFP,
25
     a plaintiff can proceed without paying the fee. Rodriguez v. Cook, 169 F.3d 1176, 1177
26
     (9th Cir. 1999).
27
28

                                                      1
                                                                                      19-cv-1068-AGS
 1         Here plaintiff fails to indicate her living expenses but claims that she lives with her
 2   mother who “takes care of everything [she] needs.” (ECF No. 2, at 4-5.) Plaintiff has no
 3   assets, no bank accounts, and no cash. (Id. at 2.) In light of the foregoing, the Court finds
 4   that plaintiff has sufficiently shown an inability to pay the initial $400 fee.
 5                                  28 U.S.C. § 1915(e) Screening
 6         When reviewing an IFP motion, the court must screen the complaint and dismiss it
 7   if it is frivolous, malicious, fails to state a claim, or seeks monetary relief from a defendant
 8   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127
 9   (9th Cir. 2000). In the Social Security context, a plaintiff’s complaint must set forth
10   sufficient facts to support the legal conclusion that the Commissioner’s decision was
11   incorrect. “[T]o survive the Court’s § 1915(e) screening,” a plaintiff must (1) “establish
12   that she has exhausted her administrative remedies pursuant to 42 U.S.C. § 405(g), and that
13   the civil action was commenced within sixty days after notice of a final decision,”
14   (2) “indicate the judicial district in which the plaintiff resides,” (3) “state the nature of
15   plaintiff’s disability and when the plaintiff claims she became disabled,” and (4) “identify[]
16   the nature of the plaintiff’s disagreement with the determination made by the Social
17   Security Administration and show that plaintiff is entitled to relief.” Varao v. Berryhill,
18   No. 17-cv-02463-LAB-JLB, 2018 WL 4373697, at *2 (S.D. Cal. Jan. 31, 2018) (alteration
19   and citation omitted).
20         Plaintiff’s complaint fails to state a claim. Plaintiff’s allegations meet the first and
21   second requirements, but the complaint is silent as to the nature of her disability, the date
22   on which she allegedly became disabled, and her disagreement with the Social Security
23   Administration’s determination. (See ECF No. 1, at 2-3.) While plaintiff’s complaint
24   contains some boiler-plate language, (see id.), there is no specificity to allow the Court to
25   determine what her specific disagreements with the Social Security Administration really
26   are. Although surviving § 1915(e) is a “low threshold,” plaintiff is still required to plausibly
27   allege that she is disabled by identifying her purported disability and suggesting why she
28   is entitled to relief. Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); see also Lenz

                                                    2
                                                                                       19-cv-1068-AGS
 1   v. Colvin, No. 16-cv-1755-JLS (PCL), 2016 WL 5682557, at *2 (S.D. Cal. Oct. 3, 2016)
 2   (“In social security appeals, a complaint challenging the denial of benefits ‘must provide a
 3   statement identifying the basis of the plaintiff’s disagreement with the Social Security
 4   Administration’s determination and must make a showing that the plaintiff is entitled to
 5   relief.’” (citation omitted)).
 6                                           Conclusion
 7          For the reasons set forth above, the Court grants plaintiff IFP status and waives the
 8   filing fee. But the complaint fails to state a claim and is dismissed without prejudice under
 9   § 1915(e). The Clerk is directed to close the case. Plaintiff may automatically reopen the
10   case by submitting an amended complaint by August 16, 2019.
11   Dated: July 17, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                     19-cv-1068-AGS
